Citation Nr: 1510570	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability for the period since prior to May 31, 2010 and since January 1, 2011.

3. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4. Entitlement to a rating in excess of 10 percent for neuropathy in the left lower extremity.  

5. Entitlement to a rating in excess of 10 percent for neuropathy in the right lower extremity.  

6. Entitlement to a rating in excess of 10 percent for neuropathy in the right upper extremity prior to January 13, 2012 and in excess of 30 percent since that date.

7. Entitlement to a rating in excess of 10 percent for neuropathy in the left upper extremity prior to January 13, 2012 and in excess of 20 percent since that date.

8. Entitlement to a compensable rating for residuals of lymphadenopathy in the left inguinal area.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter is on appeal from rating decisions in November 2006, June and December 2009, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to TDIU and an increased rating for lymphadenopathy in the inguinal area is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A lumbar spine disorder was not shown during active duty service or for many years thereafter, and is unrelated to service or to a service-connected disability.  

2. For the period prior May 31, 2010, the Veteran's left knee disability has been characterized by some pain and slight limitation of motion, as well as residuals of a meniscectomy; limitation of flexion to 45 degrees, extension to 10 degrees, ankylosis, instability that is "moderate" in nature or frequent episodes of locking pain have not been shown.  

3. The Veteran underwent a total knee replacement on May 31, 2010, and his prosthetic left knee symptoms have been characterized by pain and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees or nonunion of the tibia and fibula, with loose motion, requiring a brace, has not been shown.

4. The Veteran's diabetes mellitus has been characterized by the need for insulin and restricted diet; prescribed regulation of activities has not been shown.

5. The neurological symptoms in the Veteran's lower extremities have been characterized by some radiating pain and slightly diminished sensation functioning; incomplete paralysis that is moderate or moderately severe has not been shown.

6. The neurological symptoms in the Veteran's upper extremities prior to January 13, 2012, have been characterized by some radiating pain and slightly diminished sensation functioning; incomplete paralysis that is moderate or moderately severe has not been shown.


7. The neurological symptoms in the Veteran's upper extremities since January 13, 2012, have been characterized by some radiating pain and moderate incomplete paralysis; complete paralysis or incomplete paralysis that is severe in nature has not been shown.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2. The criteria for an initial rating in excess of 10 percent for a left knee disability based on limitation of motion for the period prior to May 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260 (2014).

3. The criteria for a separate 10 percent rating, but no more, for a left knee disability based on instability or injury to the semilunar cartilage prior to May 31, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2014).

4. The criteria for a 100 percent rating for residuals of a left knee arthroplasty for the period from January 1 to May 31, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5055 (2014).

5. The criteria for a rating in excess of 30 percent for residuals of a left knee arthroplasty since May 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5055 (2014).

6. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, DC 7913 (2014).

7. The criteria for a rating in excess of 10 percent for neurological symptoms in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

8. The criteria for a rating in excess of 10 percent for neurological symptoms in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

9. The criteria for a rating in excess of 10 percent for neuropathy in the right upper extremity prior to January 13, 2012 and in excess of 30 percent since that date have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8515 (2014).

10. The criteria for a rating in excess of 10 percent for neuropathy in the left upper extremity prior to January 13, 2012 and in excess of 20 percent since that date have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations in connection with his claims.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Veteran has claimed entitlement to a lumbar spine disorder, which he attributes primarily to his service-connected left knee disability.  However, after a review of the relevant evidence, the Board determines that service connection is not warranted.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a spine disorder of any sort while in service.  Significantly, the Veteran's separation physical examination in April 1970 fails to document any complaints of or observed symptoms related such symptoms.  

In fact, the post-service evidence does not reflect symptoms related to a back disorder of any sort for many years after the Veteran left active duty service.  Specifically, the first indication of such symptoms was not until April 2004, when degenerative disc disease (DDD) was noted among others as a problem of interest.    
The Board emphasizes that this first indication of a lumbar spine disorder is approximately 34 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Moreover, the Veteran himself has not asserted that his lumbar spine symptoms have endured since service.  In fact, VA examinations in June 1970 and November 1971, as well as radiographic imaging in August 1991, fail to indicate any spine abnormalities.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed lumbar spine disorder to either active duty or to a service-connected disability, despite his contentions to the contrary.  First, there is no clinical evidence relating the Veteran's lumbar spine disorder to active duty, and no treating physician opined that such relationship exists.  

As for the Veteran's assertions that his spine disorder is related to his service-connected left knee disability, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in November 2009.  On that occasion, he asserted the he experiences back pain on a daily basis with periodic flare-ups.  Upon examination, his range of motion was observed to be somewhat limited.  However, while the examiner diagnosed degenerative disc disease in the lumbar spine, this was less likely than not related to the Veteran's left knee disability.  Specifically, given the Veteran's normal gait and posture, his back symptoms were instead related to the normal aging process.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

In adjudicating this claim, the Board has also considered the statements made by the Veteran relating his lumbar spine to his left knee disability.  The Veteran's statements regarding the cause of his low back condition are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a low back condition is caused by a knee disability, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms and events reported.  As such, the Board finds that the Veteran's statements as to how his lumbar spine condition was caused by his service-connected left knee disability are not competent evidence as to a nexus.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Left Knee

For the period prior to May 31, 2010, the Veteran received a 10 percent disability rating that was assigned for his service-connected left knee disability under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  When rating knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In order to warrant an increased rating in the knee based solely on limitation of motion, the evidence must show: 
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2014).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for the left knee based on limitation of motion prior to May 31, 2010.  For example, at a VA examination in May 1999, he complained of pain when walking downstairs.  However, upon examination, he exhibited 140 degrees of flexion and 0 degrees of extension.  Pain was elicited only at the last degree in range of motion.  Next, at another VA examination in April 2009, he complained of flare-ups approximately 2 to 3 times per week, which lasted about 5 to 7 minutes at a time.  However, while his flexion was more limited than before, it was still to 120 degrees, and well in excess of that needed for an increased rating.  Extension was again observed to be 0 degrees.  A VA examination in May 2010 was largely similar, and noted a flexion of 123 degrees and an extension of 0 degrees.  Therefore, an increased rating is not warranted on this basis.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his left knee, it did not appear that his pain results in any more than mild functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  

Next, the Board considers whether a separate compensable rating is warranted for the left knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

Based on the evidence of record, the Board determines that a separate 10 percent rating is warranted based on residuals of a torn meniscus under DC 5259.  Specifically, a number of physical examinations have indicated that the Veteran's left knee disability was accompanied by injuries to the posterior horn of the medial meniscus.  An August 2004 evaluation also indicates that he had undergone a meniscectomy by this point.  Based on these factors, a separate 10 percent rating is warranted for this disability. 

However, a rating in excess of 10 percent is not warranted, as instability to a "moderate" level or frequent episodes of locking pain have not been shown.  For example, at a VA examination in May 1999, the Veteran indicated no episodes of dislocation or subluxation.  Upon examination, there was no objective evidence of instability.  Next, while he complained of locking and giving way at a VA examination in April 2009, there was no instability noted upon examination.  Finally, while there was lateral instability noted at a VA examination in May 2010, it does not appear that it is to a "moderate" level, especially given that there were no episodes of dislocation.  Therefore, the Board concludes that a separate 10 percent rating, but no more, is warranted for the Veteran's right knee disability based on instability for the period prior to May 31, 2010.  

On May 31, 2010, the Veteran underwent a total knee replacement to the left knee.  Accordingly, in a June 2011 rating decision, a total disability rating was granted for convalescence from May 31, 2010 to January 1, 2011, where his rating was then returned to 10 percent.  See 38 C.F.R. §§ 4.29, 4.30 (2014).  As an initial matter, given that his left knee has been replaced by a prosthetic, the appropriate diagnostic code for his left knee disability is now DC 5055, which addresses residuals of a prosthetic knee replacement.  Under this diagnostic code, a 100 percent disability rating is warranted for a period of one year after the replacement followed by a minimum 30 percent rating from that point forward.  Therefore, a 100 percent rating is warranted until May 31, 2011, and at least a 30 percent rating is warranted for that point forward.  

As such, the only remaining issue for consideration is whether a rating in excess of 30 percent is warranted for the period since May 31, 2011.  Under DC 5055, a 60 percent is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  However, intermediate ratings between 30 and 60 percent may also be assigned by analogy if evidence shows that such a rating is warranted under DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2014).  

Thus, in order to be entitled to a rating in excess of 30 percent since May 31, 2011, the evidence must show:
* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent under DC 5055); 
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256); 
* Limitation of extension to 30 degrees (40 percent DC 5261); or 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262).
See 38 C.F.R. § 4.71a, DC 5055 (2014).

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted since May 31, 2011.  Specifically, at his VA examination in January 2012, the Veteran stated that he still experiences flare-ups that render him unable to walk long distances.  However, upon examination, his range of motion included flexion to 90 degrees and 0 degrees of extension.  Given a measurable range of motion, it is obvious that ankylosis is not an issue, and the evidence does not indicate any nonunion of the tibia and fibula whatsoever.  Therefore, while the Veteran's prosthetic right knee has been characterized by some pain, stiffness, and slight limitation of motion, his symptoms are not so severe such that a rating in excess of 30 percent is warranted for the period since May 31, 2011.  

In conclusion, the Board finds that a separate 10 percent rating is warranted for the Veteran's left knee based on instability for the period prior to May 31, 2010, but ratings in excess of 10 percent based on range of motion or instability is not warranted.  Moreover, a 100 percent disability rating is warranted under DC 5055 for the period from May 31, 2010 to May 31, 2011 and a 30 percent rating, but no more, is warranted from that point forward.  

Diabetes Mellitus

The Veteran currently receives a 20 percent rating for his diabetes mellitus under 38 C.F.R. § 4.120, DC 7913 (2014).  In March 2006, he submitted a new claim seeking an increased rating for this disability.  Under this diagnostic code, a 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  The term "regulation of activities" means that the Veteran has been medically advised to avoid strenuous occupation and recreational activities.  Compensable complications of diabetes are to rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2014). See Camacho v. Nicholson, 21 Vet.App. 360, 366-67 (2007) (Court held that higher evaluations under DC 7913 required regulation of activities as defined in the 100 percent rating criteria).

Based on the evidence of record, an increased rating is not warranted, as the need for regulation of activities has not been shown.  For example, at a VA examination in August 2004, the examiner noted that the Veteran has been on a restricted diet and he takes oral hypoglycemics, but there has been no restriction on his activities.  While his symptoms were noted to be "progressively worse" at a follow-up VA examination in September 2009, the need to regulate activities was still not shown.  

At his next VA examination in October 2009, the VA examiner noted that the Veteran's diabetes had been "fairly well controlled" with an oral hypoglycemic.  He stated that he felt "fine" and, far from needing to regulate his activities, he maintained an "active lifestyle" and walked a great deal during the day.  There were also no episodes of hypoglycemic reactions or ketoacidosis.  Finally, at his most recent VA examination in January 2012, the VA examiner noted that the Veteran's diabetes was well controlled by a restricted diet and insulin injections, and there was no need to regulate his activities.  Therefore, as there has been no indication that he needs to regulate his activities in order to control his diabetes, a rating in excess of 20 percent is not warranted.  

Peripheral Neuropathy

As a secondary symptom of his diabetes mellitus, the Veteran has also been service connected for peripheral neuropathy in all four extremities.  The Board addresses the Veteran's lower extremities first, where he has received a 10 percent disability rating for each lower extremity under 38 C.F.R. § 4.124a, DC 8520 (2014) (addressing partial paralysis of the sciatic nerve).  The Board agrees that the diagnostic codes addressing the pathology to the sciatic nerve are the most applicable diagnostic codes for this disability.

In order to warrant a rating in excess of 10 percent, the evidence must show incomplete paralysis that is either "moderate" (20 percent), "mildly severe" (30 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent).  Importantly, when the symptoms are "wholly sensory," the rating should be for the "mild" or, at most, "moderate" degree.  Id.

Based on the evidence of record, an increased rating is not warranted for either lower extremity.  Specifically, at a VA examination in July 2005, the motor functioning in the lower extremities was normal and, while there was some decrease in pinprick sensation perception, there was no indication of partial paralysis.  There was also no muscle wasting or atrophy.  At a second VA examination in August 2006, the Veteran complained of tingling and pain in the feet.  Some pinprick sensory perception decrease was again noted, but there was no indication of partial paralysis.  In fact, motor functioning was normal and there was no associated atrophy.  

At a VA examination in October 2008, the Veteran continued to experience pain in the lower extremities.  However, sensory functioning was at worst only mildly decreased.  His reflexes were normal, and there was no atrophy observed.  Finally, at his most recent VA examination in January 2012, he complained of "constant pain" in the lower extremities.  However, there was no indication of atrophy, and the examiner characterized the incomplete paralysis in the lower extremities as "mild."  Based on the symptoms, the Veteran's neuropathy is essentially sensory in nature, consisting of complaints of pain with some sensory deficiency. There is no atrophy, reflex impairment, or other symptoms which would elevate his level of disability to moderate. Therefore an increased rating for peripheral neuropathy in the lower extremities is not warranted.  

Regarding the upper extremities, the Veteran received a 10 percent rating for peripheral neuropathy in each upper extremity under 38 C.F.R. § 4.124a, DC 8515 (addressing incomplete paralysis of the median nerve) prior to January 13, 2012.  He has received a 20 percent disability rating in the left upper extremity and a 30 percent disability in the right upper extremity since that date under the same diagnostic code.  

Under DC 8515, a 70 percent rating is warranted for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  For severe incomplete paralysis, a 50 percent rating is warranted for the major extremity and a 40 percent rating is warranted for the minor extremity.  For "moderate" incomplete paralysis, a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity.  

First, a rating in excess of 10 percent is not warranted for either upper extremity prior to January 13, 2012.  Specifically, at his VA examination in August 2006, the Veteran indicated that he had weakness in his hands, and that he had difficulty grasping objects.  However, his motor functioning was only slightly diminished (4/5), and his reflexes were normal.  There was also no atrophy observed.  At a VA examination in September 2006, some decreased sensory functioning was observed.  However, there was no diminishment in motor functioning and his reflexes were again normal.  Therefore, while there is some loss in sensory functioning, partial paralysis has not been shown, and no more than mild impairment is present.  

The evidence also does not indicate that ratings in excess of 20 percent for the left upper extremity and 30 percent for the right upper extremity since January 13, 2012 are warranted.  Specifically, when the Veteran underwent a VA examination in January 2012, he complained of constant numbness and muscle cramps.  He was also taking nerve pain medication with "good results."  Upon examination, however, his strength was normal except for his grip strength, which was only mildly diminished.  His reflexes and sensory functioning were also reduced, but only moderately so.  No muscle atrophy was observed.  When asked to characterize the level of impairment, the VA examiner determined it to be "moderate" incomplete paralysis of the median nerve.  

The Board agrees that, given the symptoms observed, that the Veteran's impairment is no more than "moderate" in nature for this period. He has some numbness, cramps, and decreased grip strength, along with reduced reflexes and sensory functioning, but no atrophy and on mildly diminished grip strength.  Therefore, ratings in excess of 20 percent for the left upper extremity and 30 percent for the right upper extremity since January 13, 2012 are not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on evidence of record, the Board determines that increased ratings for the Veteran's left knee are warranted as described above.  However, increased ratings for any other issue on appeal are not warranted for any period, and the appeal is denied to this extent.  

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability, is denied. 

An initial rating in excess of 10 percent for a left knee disability based on limitation of motion for the period prior to May 31, 2010, is denied. 

A separate 10 percent rating, but no more, for a left knee disability based on instability or injury to the semilunar cartilage for the period prior to May 31, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 100 percent rating for residuals of a left knee arthroplasty for the period from January 1 to May 31, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 30 percent for residuals of a left knee arthroplasty since May 31, 2011, is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied.  

A rating in excess of 10 percent for neurological symptoms in the left lower extremity is denied. 

A rating in excess of 10 percent for neurological symptoms in the right lower extremity is denied.  

A rating in excess of 10 percent for neuropathy in the right upper extremity prior to January 13, 2012, and in excess of 30 percent since that date is denied.

A rating in excess of 10 percent for neuropathy in the left upper extremity prior to January 13, 2012, and in excess of 20 percent since that date is denied.  
REMAND

Regarding the issue of entitlement to TDIU, this benefit may be established on a schedular basis if the Veteran is unable to maintain gainful employment due to his service-connected injuries and (a) there is only one such disability, and it is rated at 60 percent or more; or (b), are two or more disabilities, and at least one disability is rated at 40 percent or more and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, since increased ratings have been partially granted by the Board in this decision, the basis for the prior denial is no longer accurate, and the issue should be readjudicated by the RO prior to Board consideration.  

Additionally, the Veteran is seeking an increased rating for his service-connected 
residuals of a lymphadenopathy in the left inguinal area, which is currently evaluated as noncompensable by analogy under 38 C.F.R. § 4.118, DC 7819 (addressing benign skin neoplasms).  However, he had not undergone a VA examination during the period appeal.  Moreover, based on the evidence of record it is difficult to ascertain the precise nature of the Veteran's disability and the limitations it produces.  Therefore a new VA examination is necessary to evaluate this condition.

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a left knee disability, diabetes mellitus Type II, peripheral neuropathy of the upper and lower extremities, lymphadenopathy, and dermatophytosis pedis with ingrown toenails. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Ponce, Puerto Rico, since December 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Schedule the Veteran for a VA examination to determine the current level of severity of the residuals of a lymphadenopathy in the left inguinal area.  The claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner is specifically asked to address the particular nature of this disability, to include documenting the Veteran's statements regarding the symptoms he experiences. 

3. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

4. Thereafter, readjudicate the issues on appeal.  When adjudicating entitlement to TDIU, the RO should take any additional development it deems necessary to adjudicate this claim.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


